                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION -CINCINNATI

DENNIS CASTRO-CANO,                               Case No. l:20-cv-496

                     Petitioner,                  Judge Matthew W. McFarland

              V.


WARDEN, BUTLER COUNTY
CORRECTIONAL COMPLEX, et al.,

                     Respondents.


ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc.13)

      The Court has reviewed the Report and Recommendation of United States

Magistrate Judge Stephanie K. Bowman (Doc. 13), to whom this case is referred

pursuant to 28 U.S.C. § 636(b). Noting that no objections have been filed and the time

for filing such objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby

ADOPTS said Report and Recommendations in its entirety. Accordingly, this action is

hereby DISMISSED for failure to prosecute.

       IT IS SO ORDERED.
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF OHIO

                                            By:~ ~            ,W.~~
                                                JUDGE MATIHEW W. McFARLAND
